Citation Nr: 0636732	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  00-22 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Evaluation of residuals of cervical spine injury, status 
post cervical fusion, currently evaluated as 30 percent 
disabling. 

2.  Evaluation of residuals of fracture of the thoracic 
spine, with degenerative changes, currently evaluated as 10 
percent disabling. 

3.  Entitlement to a compensable evaluation for a residual 
scar on the left shoulder. 

4.  Entitlement to a compensable evaluation for status post 
left distal tibia fracture with degenerative changes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to June 
2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2000 rating 
decision, by the St. Louis, Missouri, Regional Office (RO), 
which granted service connection for residual injury to the 
cervical spine with right sided radiculopathy, evaluated as 
20 percent disabling; and service connection for residual 
fracture of the thoracic spine at T1 with degenerative 
changes at T10-12, evaluated as 10 percent disabling.  
Thereafter, in a December 2004 rating decision, the RO 
increased the evaluation for residuals of cervical spine 
injury, status post cervical fusion from 20 percent to 30 
percent.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In view of this decision, the 
Board must conclude that, even though an increase was granted 
by the RO during the pendency of this appeal, the claim for a 
higher evaluation for residuals of cervical spine injury, 
status post cervical fusion, and a higher evaluation for 
residuals of a fracture of the thoracic spine with 
degenerative changes remains in appellate status.  

Because the veteran's appeal involves the propriety of the 
initial ratings assigned following the grant of service 
connection for his cervical and thoracic spine disorders, the 
Board has characterized those issues in accordance with the 
holding of Fenderson v. West, 12 Vet. App. 119 (1999).  

In his substantive appeal (VA Form 9), received in November 
2000, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  In a subsequent 
statement, however, dated January 30, 2005, he withdrew his 
request for a hearing. 38 U.S.C.A. § 20.704(e) (2006).  


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disorder, 
residuals of cervical spine injury, status post cervical 
fusion, is manifested by subjective complaints of neck pain 
and stiffness; objectively, there is severe limitation of 
motion without evidence of unfavorable ankylosis.  

2.  The veteran's thoracic spine disorder is manifested by 
pain and limitation of motion that is productive of no more 
than moderate or severe impairment; it is not manifested by 
ankylosis or incapacitating episodes.  

3.  In March 2006, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement 
withdrawing his appeal as to the issues of entitlement to a 
compensable evaluations for scar, left shoulder, and status 
post left distal tibia fracture with degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's cervical spine disorder, residuals of 
cervical spine injury status post cervical fusion, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's thoracic spine disorder, residuals of a 
fracture of the thoracic spine with degenerative changes, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5291 (as in effect prior to September 
26, 2003); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic 
Code 5242 (2006).  

3.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claims for a higher 
evaluation for a scar on the left shoulder and a higher 
evaluation for status post distal tibia with degenerative 
changes; therefore, the Board does not have jurisdiction to 
consider the merits of these claims.  38 U.S.C.A. § 7105(b) 
(2), (d) (5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2003 was not 
given prior to the first AOJ adjudication of that claim, the 
notice was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  An additional letter was issued in 
December 2004.  Those letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish higher evaluations for 
residuals of a cervical spine injury status post cervical 
fusion, and residuals of fracture of the thoracic spine, and 
he has been provided all the criteria necessary for 
establishing higher evaluations, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran's application for service connection for cervical 
and thoracic spine disorders (VA Form 21-526) was received in 
August 1999.  

The veteran was afforded a VA examination in April 2000, at 
which time he indicated that he had two cervical spine 
surgeries, one in 1998 and another in 1999; he noted that he 
began to experience right arm numbness and pain across his 
trapezius muscle and bracheoplexus in 1998.  The veteran 
indicated that he currently had limited motion and pain in 
the cervical spine; he noted that the pain increased with any 
movement of the neck or the right arm, and it decreased with 
sitting still, not moving his head, or lying down.  The 
veteran also reported upper back problems ever since his neck 
surgery, with increased discomfort in the upper portion of 
his back.  He currently had intermittent pain in the mid 
upper back centrally.  On examination, the cervical spine had 
flexion of 0 degrees to 30 degrees, extension of 0 degrees to 
30 degrees.  Lateral flexion to the right was 0 degrees to 20 
degrees, and 0 degrees to 35 degrees to the left.  Rotation 
was from 0 degrees to 35 degrees bilaterally.  Range of 
motion in the thoracic and lumbar spine revealed a flexion of 
0 degrees to 95 degrees, and extension was from 0 degrees to 
35 degrees.  Lateral flexion was from 0 degrees to 30 degrees 
bilaterally, and rotation was from 0 degrees to 20 degrees 
bilaterally.  There was tenderness to palpation over the T10 
to T12 level.  Straight leg raising was negative bilaterally.  
Gait was steady and stance was upright.  The pertinent 
diagnoses were status post C6-7, and C7-T-1 foraminotomy with 
posterior dissection, and he had foraminal stenosis at C 6, 
and C-7, T-1 with cervical spondylosis and herniated nucleus 
pulposus at C6, C7; and degenerative disk disease of the 
thoracic spine.  

Of record is a copy of a surgical report, dated in December 
2000, which show that the veteran underwent an anterior 
cervical fusion; he was advised to wear a neck brace and 
increase his activity as tolerated.  

The veteran was afforded a VA orthopedic examination in April 
2004, at which time he indicated that his neck was still 
causing difficulties.  The veteran indicated that he still 
had significant pain and tightening in the shoulder areas as 
well as loss of sensation in parts of his arm.  It was noted 
that the contour, curvature, and alignment of the cervical 
spine was very straight; there was spasm and tenderness noted 
around the muscles, especially on the right.  Range of motion 
in the cervical spine revealed forward flexion to 10 degrees, 
extension to 10 degrees, and lateral flexion to 20 degrees, 
bilaterally.  Range of motion in the lumbar spine was 
reported to be within normal limits.  The veteran stood 
upright with normal curvature of the lumbar spine.  No 
sciatic notch tenderness on either side, and there was no 
sacroiliac joint tenderness on either side.  The examiner 
stated that the veteran now had persistent weakness in the 
right upper extremity, especially in the deltoid muscle area 
and permanent numbness in the C8 nerve root distribution.  

A neurological evaluation was also conducted in April 2004.  
At that time, the veteran reported some stiffness on the 
right shoulder on top and also numbness radiating into the 
right arm, along with weakness of the right upper extremity.  
The veteran indicated that he is unable to left more than 15-
20 pounds in weight, and he cannot lift any weight overhead 
with his arm.  He cannot lift his arms overhead without any 
weight in his hands.  On examination, it was noted that neck 
movements were limited to about 30 degrees in lateral 
rotation, and 30 degrees in flexion/extension, and 30 degrees 
in lateral flexion on both sides.  He was able to bend over 
trying to touch his toes without difficulty.  Strength was 
normal in the left upper and both lower extremities, but it 
was diminished in the right upper extremity.  No particular 
atrophy was evident, no fasciculations, no tremors and no 
other involuntary movements were noted.  Pinprick was normal 
in the left upper and both lower extremities and it was 
diminished in the medial aspect of right forearm and right 
hand in C7, C8 nerve root distribution.  The pertinent 
diagnoses were cervical spine motions were limited to 33 
percent or normal in all directions; thoracic spine movements 
were not particularly limited and limitation was related to 
cervico-thoracic junction rather than thoracic spine itself; 
and history of three operations on the cervical spine with 
resultant cervical spine vertebral fusion.  The examiner 
noted that the veteran had slight weakness of 4+/5 in the 
right muscles along with sensory diminishment to pinprick in 
C7, C8, T1 vertebral segments or radicular segments.  The 
examiner stated that, even though the veteran had definite 
impairment of the cervical spine and cervical nerve roots on 
the right side, his disability at the present time was 
minimal, and the veteran had rehabilitated very well in 
pursuing a sedentary occupation.  

On examination in January 2005, the veteran complained of 
limited motion and pain in his cervical spine and dorsal 
spine.  He described the pain as dull with weakness, swelling 
and stiffness.  He noted that the pain was made worse with 
pushing, pulling, lifting, or doing overhead work; sitting or 
lying down seemed to reduce the pain.  It was noted that the 
pain on range of motion of the cervical spine was 5 to 6 on a 
scale of 1 to 10; after repetitive use, the pain was an 8 out 
of 10.  The cervical spine had a flexion to 45 degrees, 
extension to 50 degrees, rotation to 70 degrees, bilaterally, 
and lateral bending to 20 degrees bilaterally.  Range of 
motion in the lumbar spine revealed forward flexion to 90 
degrees, extension to 20 degrees, and lateral flexion to 25 
degrees, bilaterally.  He had 5/5 strength in his left hand, 
and there was obvious weakness in his right upper extremity, 
approximately 3/5 of which was secondary to his prior injury 
and surgeries in the cervical spine.  The pertinent diagnosis 
was status post cervical spine injuries.  The examiner stated 
that, as a result of the disc compression causing a 
radiculopathy, the veteran had had multiple cervical spine 
surgeries, which included fusion of the cervical spine.  The 
examiner noted that the veteran continued to have stiffness, 
weakness and pain as a result of his multiple cervical spine 
injuries and multiple surgeries.  The examiner further noted 
that the veteran had fatigue, weakness, and pain after 
repetitive use.  

In an addendum to the above examination, dated in September 
2005, the examiner noted that, after repetitive movement of 
the cervical spine, the flexion was at 45 degrees which is a 
5 degree difference from the normal range of motion.  After 
repetitive movement, extension of the cervical spine was 50 
degrees, which was a 10 degree difference from normal.  
Bilateral rotation was 70 degrees, which is a 10 degree 
difference from normal.  Bilateral bending had a 25 degree 
difference at 20 degrees.  The examiner noted that the 
veteran did experience limited movements of the cervical 
spine after repetitive use.  With respect to the thoracic 
spine, after repetitive movement, the forward flexion was 90 
degrees which is normal.  Extension showed 20 degrees, which 
is 10 degrees less than normal.  Bilateral lateral flexion 
was 25 degrees, which was a 5 degree difference from normal.  

Received in November 2005 were VA progress notes, dated from 
July 2001 to August 2002, which show that the veteran 
received evaluation and treatment for neck pain.  


III.  Legal Analysis-Higher Evaluations.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.10 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life.  Not 
all disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

As a preliminary matter, the Board notes that during the 
pendency of this claim, the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The regulations for intervertebral disc syndrome 
under Diagnostic Code 2593 that became effective on September 
23, 2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 
2000).  Generally, the effective date of a liberalizing law 
or VA issue may be no earlier than the date of the change.  
38 U.S.C.A. § 5110.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the cervical spine warrants a 30 percent 
evaluation if it is at a favorable angle or a 40 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2003).  

In determining the degree of functional impairment, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome). Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury: In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  The 
statute implicitly contains the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate a claimant for the actual 
impairment of his earning capacity and would constitute 
"pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  However, if a 
veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Fanning v. Brown, 4 Vet. App. 225 (1993).  

A.  Higher evaluation for residuals of a cervical spine 
injury.

In this case, the evidence of record has reflected findings 
of neurological impairment.  The April 2004 VA examination 
reported findings of slight weakness and loss of power in the 
right upper extremity as a result of the cervical spine.  
Sensation was also diminished in the medial aspect of the 
right forearm and right hand.  Based on those findings, in 
December 2004, service connection was granted for cervical 
radiculopathy, separately evaluated as 20 percent, effective 
June 2, 2000.  The veteran has not expressed any disagreement 
with that rating.  Thus, a separate compensable evaluation 
for neurological manifestations of the veteran's cervical 
spine disability is not for application here.  

The veteran's cervical spine disability is currently 
evaluated 30 percent disabling under Diagnostic Code 5290.  
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for residuals of a 
cervical spine injury, status post cervical fusion.  This is 
the maximum evaluation that the veteran can obtain under 
Diagnostic Code for limitation of motion or favorable 
ankylosis, and the veteran cannot receive a higher evaluation 
under such Diagnostic Codes.  The Board notes that the 
evidence of record has not demonstrated that the veteran's 
cervical spine is unfavorably ankylosed; thus, Diagnostic 
Code 5287 is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2002).  

The Board further notes that the 30 percent evaluation is the 
maximum evaluation assignable under either the old or revised 
criteria, for either actual limitation or motion or 
functional impairment due to lack of normal endurance, pain, 
pain on use, excess fatigability, weakened movement or 
incoordination.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 
Johnson v. Brown, 10 Vet. App. 80 (1997).  Specifically, the 
current evaluation contemplates either severe limitation of 
motion of the cervical spine or the functional equivalent of 
limitation of forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis.  

Considering the veteran's service-connected cervical spine 
disorder under the former criteria for Diagnostic Code 5293, 
the evidence does not establish that the veteran meets the 
criteria for severe intervertebral disc syndrome.  While the 
range of motion would warrant a 30 percent evaluation, the 
veteran does not have the neurological findings to support 
the grant of a 40 percent evaluation under Diagnostic Code 
5293 (without considering the manifestations separately 
rated).  

Considering the veteran's cervical spine disorder under the 
amended criteria, it would still warrant no more than a 30 
percent evaluation.  The veteran's limitation of flexion at 
the time of the April 2000 examination was 30 degrees.  
Subsequently, in April 2004, forward flexion was reported to 
be 10 out of 45 degrees.  The right lateral flexion was 20 
out of 45 degrees, and the left lateral flexion of the 
cervical spine was 20 out of 45 degrees.  These findings 
reflect a disorder that warrants no more than a 30 percent 
evaluation based upon the new criteria.  Even if the Board 
accepts that pain or other functional restrictions further 
limit functional use, the current evaluation is the maximum 
evaluation available for functional impairment.  Johnson, 
supra; Deluca, supra.  In order to warrant more than a 30 
percent evaluation under these criteria, the evidence would 
have to show unfavorable ankylosis of the cervical spine; 
this is clearly not shown.  The veteran has not reported any 
incapacitating episodes related to his cervical spine 
disorder.  

The veteran is competent to report his symptoms; however, to 
the extent that he has described that his service-connected 
cervical spine disorder, is worse than is contemplated by the 
30 percent evaluation, the medical findings do not support 
his contentions.  The clinical reports discussed above 
portray symptoms of restriction of motion without unfavorable 
ankylosis.  The nerve involvement is separately rated.  The 
evidence is more probative than the veteran's lay opinion; 
consequently, an evaluation in excess of 30 percent is not 
warranted.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 30 percent 
for residuals of a cervical injury, status post cervical 
fusion, is not warranted.  In sum, the Board has reviewed the 
evidence and applied it to both the current and former 
versions of the rating schedule.  For the reasons stated, the 
Board concludes that the evidence simply does not support a 
rating higher than 30 percent under either version of the 
rating schedule.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

B.  Higher evaluation for residuals of fracture of the 
thoracic spine.

The veteran is service-connected for residuals of fracture of 
the thoracic spine, with degenerative changes, evaluated 
under the Diagnostic Criteria available prior to September 
26, 2003, as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  Under the previous rating criteria for 
a thoracic, also called dorsal, spine disorder, slight 
limitation of the cervical spine was assigned a 
noncompensable disability rating.  A 10 percent evaluation 
was assigned for moderate or severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent evaluation is 
assigned when there is unfavorable ankylosis of the entire 
cervical spine or forward flexion of the thoracolumbar spine 
is 30 degrees or less or for favorable ankylosis of the 
entire thoracolumbar spine.  A 30 percent evaluation is 
assigned for forward flexion of the cervical spine to 15 
degrees or less, or with favorable ankylosis of the entire 
cervical spine.  A 20 percent evaluation is assigned when 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees, or forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the cervical spine is not greater than 170 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 10 percent evaluation is assigned when 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees, or forward flexion 
of the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the cervical spine is greater than 170 degrees but not 
greater than 335 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2006).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion is zero to 45 
degrees, and left and right lateral rotation is zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 38 
C.F.R. § 4.71a, Plate V (2006).  The normal combined range of 
motion of the cervical spine is 340 degrees; the normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2006).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

The notes to the revised rating criteria for disabilities of 
the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2006).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2006).  

Diagnostic Code 5010, for traumatic arthritis, directs that 
the evaluation be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
If the limitation of motion of the specific joint or joints 
involved is not compensable under the appropriate diagnostic 
codes, then a 10 percent rating is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id. at Diagnostic Code 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

As the veteran is currently assigned the maximum schedular 
rating for loss of motion of the thoracic spine under 
Diagnostic Code 5291, and there is no evidence of ankylosis, 
a higher rating cannot be assigned under the Schedule prior 
to September 26, 2003 for disability of the thoracic spine.  
Based on the range of motion findings of the thoracic spine 
in April 2000, including flexion to 95 degrees, there was no 
more than slight loss of motion of the thoracic spine prior 
to September 26, 2003.  

As noted above, a 10 percent evaluation is the maximum rating 
that may be assigned for limitation of motion of the dorsal 
spine under Diagnostic Code 5291 (as in effect prior to 
September 26, 2003).  Consequently, the veteran may not be 
granted an increased rating based upon complaints of pain 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and Deluca, supra.  See 
Johnston, supra.  Moreover, the clinical evidence discussed 
above does not show that his dorsal spine is ankylosed.  
Therefore, an increased rating pursuant to Diagnostic Code 
5288 is also not warranted.  

With respect to the new rating criteria, the Board observes 
that there is no Diagnostic Code that specifically pertains 
to the dorsal spine.  Under the new general rating formula 
for diseases and injuries of the spine, the lumbar and dorsal 
spines are now considered together as the thoracolumbar 
spine, and the disability ratings are now assigned based on 
the degree of limitation of motion for this entire aspect of 
the spine.  Hence, it would appear that under the new rating 
criteria, the veteran would not be entitled to a higher than 
10 percent rating based on his demonstrated ranges of motion 
during the most recent VA examination.  Findings during this 
examination included flexion of the thoracic spine to 95 
degrees, extension to 20 degrees, side bending to 25 degrees 
on the right and 25 degrees on the left, and rotation to 25 
degrees on the right and the left.  This results in a 
combined range of motion of 215 degrees.  Neither the finding 
on forward flexion nor the combined rating meets the criteria 
under the new rating criteria for a 30 percent rating.  

Also, examination findings in April 2004 and January 2005 
included a normal gait and no muscle spasm.  Additionally, 
since this rating is warranted for symptoms with or without 
pain, the veteran's complaints of pain would already be 
contemplated in the 10 percent rating under the new criteria.  
Furthermore, there are no complaints or medical findings of 
incapacitating episodes on record.  Consequently, evaluating 
the veteran's thoracic back disability under the new and old 
criteria for intervertebral disk syndrome is not applicable.  
See 38 C.F.R. § 4,71a, Diagnostic Codes 5293 (2002), 5243 
(2006).  

The Board has also considered whether an "added" 10 percent 
evaluation is warranted under the former criteria based upon 
a fracture.  However, the 10 percent evaluation required a 
demonstrable deformity of a vertebral body.  The December 
1998 report showed a fracture of the transverse process, but 
the bodies were well aligned with fracture.  Accordingly, an 
additional 10 percent evaluation is not assignable. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for the service-connected thoracic spine disorder 
under either the old or new rating criteria.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b).  

IV.  Compensable evaluations for scar of the left shoulder 
and for status post left distal tibia fracture with 
degenerative changes.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn the appeal as to the issues of entitlement to 
compensable evaluations for scar of the left shoulder and 
status post left distal tibia fracture with degenerative 
changes.  Hence, there remains no allegation of errors of 
fact or law for appellate consideration on those issues.  
Therefore, the provisions of the Veterans Claims Assistance 
Act (VCAA) are not applicable.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the claims 
for compensable evaluations for scar of the left shoulder and 
status post left distal tibia fracture with degenerative 
changes.  



ORDER

A rating in excess of 30 percent for residuals of cervical 
spine injury, status post cervical fusion, is denied.  

A rating in excess of 10 percent for residuals of fracture of 
the thoracic spine, with degenerative changes, is denied.  

The appeal for entitlement to a compensable evaluation for 
residual scar on the left shoulder is dismissed.  

The appeal for entitlement to a compensable evaluation for 
status post left distal tibia fracture with degenerative 
changes is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


